 In the Matter Of ONONDAGA POTTERY CO. (FAYETn,' STREET PLANT)andDISTRICT 50, UNITED MINE WORKERS OF AMERICAIn the Matter of ONONDAGA POTTERY Co. (COURT STREET PLANT)andDISTRICT 50, UNITED MINE WORKERS OF AMERICACases Nos. 3-R-705 and 3-R-706, respectively.Decided March 18,1944Bond, Schoeneck cf King,byMessrs. George H. BowlandLyle L.Hornbeck,of Syracuse, N. Y., for the Company.Mr. Stanley Denlinger,of Akron, Ohio, andMessrs. August Rouse,Andrew Hisney, Anthony Vecchio,andRichard Kopinsky,of Syra-cuse, N. Y., for the UMWA.Mr. Charles Jordan,of. East Liverpool, Ohio, for the Brotherhoodof Operating Potters.Miss Frances Lopinslcy,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon two petitions duly filed by District 50, United Mine Workersof America, herein called the UMWA, alleging that a question affect-ing commerce had arisen concerning the representation of employeesof Onondaga Pottery Co., Syracuse, New York, herein called theCompany, the National Labor Relations Board provided for an ap-propriate consolidated hearing upon due notice before Milton A.Nixon, Trial Examiner.Said hearing was held at Syracuse, NewYork, on January 25, 1944. The Company and the UMWA appearedand participated.'All parties were afforded full opportunity to be1 The Brotherhood of Operating Potters,A. F. of L.,appeared only as an interested partyand took no part in the proceeding.On February 23, 1944, the Congress of Industrial Organizations filed a motion with theBoard alleging that it is an interested party in the proceedings and requesting that it heaccorded a place on the ballot in the election herein directed.The CIO admittedly had nomembership among the Company's employees at the time investigation was made andnotices of hearing were issued, nor did it produce evidence of its alleged organizationalinteiest in such employees in support of its motion.The motion is hereby denied.55 N. L. R. B, No. 105.582 ONONDAGA POTTERY CO.583heard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues.The Trial Examiner's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.All parties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYOnondaga Pottery Co., a New York corporation, is engaged at itsplants in Syracuse, New York, in the manufacture of vitrified china.During the year 1943, the Company used at its Syracuse plants rawmaterials to the approximate value of over $500,000, approximately 90percent of which was shipped to the said plants from points outside theState of New York.During the same period the Company manufac-tured products of a value exceeding $500,000, approximately 75 percentof which was shipped to points outside the State of New York.For the purposes of this proceeding, the Company admits that it isengaged in commerce within the meaning of the National Labor Re-lations Act.H. THE ORGANIZATION INVOLVEDDistrict 50, affiliated with the United Mine Workers of America, isa labor organization admitting to membership employees of theCompany.III.THEQUESTION] CONCERNINGREPRESENTATIONThe Company has refused to grant recognition to the UMWA as theexclusive bargaining representative of its employees until the UMWAhas been certified by the Board in an appropriate unit or units.Statements of a Board agent, introduced into evidence at the hear-ing, indicate that the UMWA represents a substantial number of em-ployees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.2The Field Examiner reported that the UMWA submitted 440 application-for-member-ship cards all of which bore apparently genuine original signatures;that the names of 347persons appearing on the cards were listed on the Company's pay roll of November 6, 1943,which contained the names of 1,246 persons in the unit herein found appropriate.Twohundred eighty of the cards were dated in the months of July through December 1943 ;67 were undated or partially dated.Of the 347 persons above mentioned, 217 were em-ployees of the Fayette Street plant which on November 6, 1943, employed 639 persons in theappropilate unit, and 130 were employees of the Court Street plant which employed 607persons in the appropriate unit on that date. ,584DECISIONSOF NATIONALLABOR RELATIONS BOARDIV.THE APPROPRIATE UNITThe Company's operations in Syracuse are carried on in two plants,one located at Fayette Street, the other located at Court Street.Theplants are approximately 5 miles apart.The UMWA contends thatthe employees of each plant constitute a separate appropriate bargain-ing unit.The Company takes the position that both plants shouldbe treatedas onefor purposes of collective bargaining.The Company started operations in about 1900 at the Fayette Streetplant and on various occasions between the years 1900 and 1920 ex-panded its operations until all the land available in that vicinity hadbeen utilized.In 1920 it purchased land at Court Street and con-tinned its expansion.The work done at the two plants is substantiallythe same in character, the only difference being that the Court Streetplant has more modern equipment.The Company has one staff ofexecutive officers who divide their time between the two plants.It hasone sales,advertising, and accounting department, one production-control department, one laboratory, one personnelmanagerwith assist-ants at both plants, one staff of artists which serve both plants and onesheet-lithograph department which processes the products of bothplants.Although there is a constant interchange of supervisory em-ployees and materials between the plants, there is little interchange ofproduction employees.Because of the difference in equipment in thetwo plants, their wage rates differ.Nevertheless the average weeklywage in the plants is about thesame.Each plant advertises for andemploys new workers according to its needs, but all hiring is donesubject to the ratification of the central personnel office.Each receivesraw materials and delivers products direct to consumers.At the CourtStreet plant, the Company has a department for manufacturing landmines for the United States Army.The shells of these mines differfrom the usual product of the Company only in shape, and they aremade by the production employees who make tableware.The finalassembling of the mines is done by a crew of 60 persons.With the ex-ception of the mines, the products of the two plants are so identicalthat there is a constant interchange of them, in all stages of production,to complete orders being filled at one plant or the other.This is not a case in which the extent of organization doctrine is ap-plicable, since a large number of employees in both plants have evincedan interest in the petitioning union as their bargaining representative.3Nothing in the record indicates that they cannot effectively be repre-sented for bargaining purposes in a single unit.The employees atboth plants perform the same type of work, very often on the samearticle, under the same supervision, for one employer who formulateslabor relations policy for all.These factors outweigh the UMWA'sargument for two separate units, based upon the distance betweenBCfMatterof Standard Oi,erall Company,53N L R B 060. ONONDAGA POTTERY CO.585the plants, the small ordnance department at Court Street which hasno counterpart at the Fayette Street plant, and the other minor differ-ences in rates of pay and working conditions.The parties are in agreement as to the constituency of the unit, andtheir agreement is consonant with our general practice.Accord-ingly, we find that all production and maintenance employees of theCompany at its Fayette Street and Court Street plants, includingwatchnmen, but excluding office clerks, militarized guards and all super-visory employees with authority to hire, promote, discharge, dis-cipline, or otherwise effect changes in the status of employees or effec-tively recommend such action constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act.V.TILEDUTE1aiTNATLONOF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTIONOF ELECTIONBy virtue of and pursuant to the powervestedin the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3,it is herebyDIRECTED that,as part of the investigation to ascertain representa-tives for the purposes of collective bargainingwith OnondagaPotteryCo., Syracuse,New York, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty(30) clays fromthe (late of this Direction,under the directionand supervision of theRegional Director for the Third Region.acting in this matter as agentfor the NationalLaborRelations Board, and subject to Article III,Sections 10 and 11, ofsaidRules and Regulations,among the em-ployees in the unit found appropriate in Section IV. above,who wereemployed during the pay-roll period immeciately preceding the dateof this Direction, including employeeswho did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or beendischargedfor cause andhave not been rehired or reinstated prior to the date of the election,to determine whether or not theydesireto be represented by District50,UnitedMine Workers of America, for the purposes of collectivebargaining.